DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 2022-09-08 has been entered.


Response to Amendment
The amendment filed 2022-09-08 has been entered and fully considered.
In light of applicant’s amendment, filed 2022-09-08, the 35 U.S.C. § 112(a) rejection and the 35 U.S.C. § 112(b) rejection have been withdrawn.


Response to Arguments
Applicant’s arguments, see pages , filed 2022-09-08, with respect to the claim amendments overcoming the cited prior art references of the rejection of claims 14-17 and 19 under 35 U.S.C. § 102(a)(1) and of claims 1-2, 5-13, and 21-22 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn; however, upon further search and consideration, a new grounds of rejection – as necessitated by amendment – is made in view of newly cited prior art.


Election/Restrictions
The Examiner notes that applicant has shifted from claiming one invention (securing memory based on an environmental condition detected by GPS) to another invention (securing memory based on the level of network security of an attached network) and that applicants are generally not permitted to shift from one invention to another; See MPEP § 819.  The Examiner will permit the shift in this instance solely to promote compact prosecution, but cautions applicant against further shift.  Claims should only be further narrowed, not change direction.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Petrick.

With respect to independent claim 1, Petrick discloses a system comprising:
a bus {para. 0057: “a bus-based device 620”}.
a processor coupled to the bus {para. 0057: “a larger bus-based design with … CPU boards” and/or “a separate microprocessor”}.
a non-volatile memory coupled to the bus {para. 0057: “a local memory 610”; non-volatile is at once envisaged; See MPEP § 2131.02(III)}.
circuitry configured to provide a detected level of network security of a network communicating with the system {paras. 0010, 0072, 0082, 0088: “at least one processor is connected to a higher level network port and a lower level network port”; the “level” is with respect to security (See e.g. Fig 3)}.
a secure controller coupled to the circuitry, wherein the secure controller is configured to selectively enable communication of information between the non-volatile memory and the bus in response to the detected level of network security {paras. 0010, 0068, 0102-0107: “shared memory with access control corresponding to the security levels of the connected digital assets”, e.g. “declining or ignoring any request from a lower level network port or host to write to the shared memory”}.

With respect to dependent claim 6, Petrick discloses wherein the secure controller is configured to selectively enable and disable communication of data information between the non-volatile memory and the bus in response to the detected level of network security {paras. 0010, 0068, 0070, 0102-0107: “shared memory with access control corresponding to the security levels of the connected digital assets”, e.g. “declining or ignoring any request from a lower level network port or host to write to the shared memory”; shared memory storage includes “data”}.

With respect to dependent claim 7, Petrick discloses wherein the secure controller is configured to selectively enable and disable communication of program information between the non-volatile memory and the bus in response to the detected level of network security {paras. 0010, 0068, 0070, 0102-0107: “shared memory with access control corresponding to the security levels of the connected digital assets”, e.g. “declining or ignoring any request from a lower level network port or host to write to the shared memory”; shared memory storage includes “site-specific software”}.

With respect to dependent claim 8, Petrick discloses wherein the secure controller is configured to selectively enable and disable communication of information between the non-volatile memory and the bus further in response to access rules stored in the non-volatile memory {paras. 0010, 0025, 0068, 0070, 0102-0107: “shared memory with access control corresponding to the security levels of the connected digital assets”, e.g. “declining or ignoring any request from a lower level network port or host to write to the shared memory”; wherein the access control uses “Rules for access to CDAs”}.

With respect to claim 14, a corresponding reasoning as given earlier in this section with respect to claim 1 applies, mutatis mutandis, to the subject matter of claim 14; therefore, claim 14 is rejected, for similar reasons, under the grounds as set forth for claim 1.  The Examiner notes that claim 14 is generic to claim 1, as claim 14 recites a “detected network quality of service” instead of “a detected level of network security” and that quality of service encompasses security as a metric of QoS.

With respect to dependent claim 15, Petrick discloses wherein the circuitry configured to provide the detected quality of service condition includes circuitry internal to the system {paras. 0057 & 0130: all elements may be “part of a larger bus-based design”}.

With respect to claim 19, a corresponding reasoning as given later in this section with respect to claim 8 applies, mutatis mutandis, to the subject matter of claim 19; therefore, claim 19 is rejected, for similar reasons, under the grounds as set forth for claim 8.

With respect to claim 22, a corresponding reasoning as given earlier in this section with respect to claim 1 applies, mutatis mutandis, to the subject matter of claim 22; therefore, claim 22 is rejected, for similar reasons, under the grounds as set forth for claim 1.

With respect to dependent claim 23, Petrick discloses wherein the secure controller comprises dedicated hardware that is independent of programming executed in the processor {paras. 0057 & 0126: “a memory write disable circuit 314, 414 or 614 for controlling write access to the shared memory 310, 410 or 610”, which is independent from “a separate microprocessor”}.

With respect to claim 24, a corresponding reasoning as given earlier in this section with respect to claim 23 applies, mutatis mutandis, to the subject matter of claim 24; therefore, claim 24 is rejected, for similar reasons, under the grounds as set forth for claim 23.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 5, 9- are rejected under 35 U.S.C. 103 as being unpatentable over Petrick in view of Hyde.

With respect to dependent claim 2, although Petrick teaches detection of a level of network security, Petrick does not explicitly disclose a second detection using an external device; however, Petrick in combination with Hyde discloses:
wherein the detected level of network security is a first detected level of network security, the system further comprising circuitry for receiving a second detected level of network security from a device remote from the system {Petrick, paras. 0010, 0072, 0082, 0088: detection of “a higher level” and “a lower level” of security; Hyde, paras. 0110 & 0112: “one or more sensors external to the apparatus to detect and react to operating conditions”; the “physical phenomena” of the “operating condition” is interpreted as a metric of a level of network security}.
wherein the secure controller is configured to selectively enable communication of information between the non-volatile memory and the bus in response to the first detected level of network security and in response to the second detected level of network security {paras. 0110 & 0112: “one or more sensors external to the apparatus to detect and react to operating conditions”, wherein “the data security logic can be operable to determine whether a portion of memory can be accessed based on physical phenomena detected by a sensor”}.

Petrick and Hyde are analogous art because they are from the same field of endeavor or problem-solving area of controlling memory access based on various parameters.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Petrick and Hyde before him or her, to modify/develop the memory access controller of Petrick’s system to utilize environmental conditions as a basis for memory access.  The suggestion and/or motivation for doing so would have been because it is merely combining prior art elements according to known methods to yield predictable results, i.e. enabling memory protection against other environmental risk factors (e.g. Hyde [0120]) that could be interpreted as encompassing a “level of network security”.  Therefore, it would have been obvious to combine the memory access controller in Petrick’s system with environmental conditions as a basis for memory access to obtain the invention as specified in the instant claim(s).  The Examiner notes that this motivation applies to all dependent and/or otherwise subsequently addressed claims.

With respect to dependent claim 5, Petrick-Hyde disclose temperature detection circuitry coupled to the secure controller and configured to estimate a temperature, wherein the secure controller is configured to selectively enable communication of information between the non-volatile memory and the bus in response to the detected level of network security and in response to the estimated temperature {Hyde, para. 0112: “sensors or other components that detect phenomena which can be monitored by the logic to detect aspects of … temperature”, wherein “the data security logic can be operable to determine whether a portion of memory can be accessed based on physical phenomena detected by a sensor”; Petrick, paras. 0010, 0068, 0102-0107: “shared memory with access control corresponding to the security levels of the connected digital assets”, e.g. “declining or ignoring any request from a lower level network port or host to write to the shared memory”}.

With respect to dependent claim 9, Petrick-Hyde discloses:
wherein the detected level of network security is a first detected level of network security {Petrick, paras. 0010, 0072, 0082, 0088: detection of “a higher level” and “a lower level” of security; Hyde, paras. 0110 & 0112: “one or more sensors external to the apparatus to detect and react to operating conditions”; the “physical phenomena” of the “operating condition” is interpreted as a metric of a level of network security}.
wherein the secure controller is configured to selectively enable and disable communication of information between the non-volatile memory and the bus further in response to history information of an additional detected level of network security that is detected earlier than the first detected level of network security {Hyde, paras. 0106, 0118, & 0133: “the logic can monitor a history and pattern of memory accesses and assign memory usage depending on the monitoring”, the particular files being accessed represents the environment of the operating entity; and/or “perform selected local processing regarding usage and environment, for example to enable history tracking”}.

With respect to dependent claim 10, Petrick-Hyde discloses wherein the secure controller includes a memory for storing one or more additional detected levels of network security earlier than detection of the first detected level of network security {Petrick, paras. 0010, 0072, 0082, 0088: storage of “a higher level” and “a lower level” of security; Hyde, paras. 0106, 0118, & 0133: “the logic can monitor a history and pattern of memory accesses and assign memory usage depending on the monitoring”, the particular files being accessed represents the environment of the operating entity; and/or “perform selected local processing regarding usage and environment, for example to enable history tracking”}.

With respect to dependent claim 11, Hyde discloses wherein the non-volatile memory stores programming and the processor is for executing the programming to perform smart metering functionality {para. 0081: “memory, files, objects, data, code, information, and the like” are protected in memory; note that the nature of what the software is “to perform” is an intended usage limitation, which suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation; See MPEP § 2103(I)(C)}.

With respect to dependent claim 12, Hyde discloses wherein the non-volatile memory stores programming and the processor is for executing the programming to perform building automation functionality {para. 0081: “memory, files, objects, data, code, information, and the like” are protected in memory; note that the nature of what the software is “to perform” is an intended usage limitation, which suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation; See MPEP § 2103(I)(C)}.

With respect to dependent claim 13, Hyde discloses wherein the non-volatile memory stores programming and the processor is for executing the programming to perform autonomous vehicle functionality {para. 0081: “memory, files, objects, data, code, information, and the like” are protected in memory; note that the nature of what the software is “to perform” is an intended usage limitation, which suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation; See MPEP § 2103(I)(C)}.

With respect to claim 20, a corresponding reasoning as given earlier in this section with respect to claim 9 applies, mutatis mutandis, to the subject matter of claim 20; therefore, claim 20 is rejected, for similar reasons, under the grounds as set forth for claim 9.

With respect to claim 25, a corresponding reasoning as given earlier in this section with respect to claim 2 applies, mutatis mutandis, to the subject matter of claim 25; therefore, claim 25 is rejected, for similar reasons, under the grounds as set forth for claim 2.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Petrick (US Pre-Grant Publication No. 20110153969-A1, hereinafter “Petrick”) in view of Iwai et al. (US Pre-Grant Publication No. 20170262647-A1, hereinafter “Iwai”).

With respect to dependent claim 21, although Petrick teaches selectively enabling communication of information based on a detected level of network security, Petrick does not explicitly disclose that the selective enabling communication of information may be further based on GPS; however, Petrick in combination with Iwai discloses a Global Positioning System (GPS) configured to provide a geographical location, wherein the secure controller is configured to selectively enable communication of information between the non-volatile memory and the bus in response to the geographical location and in response to the detected level of network security {Iwai, paras. 0051, 0058, 0068-0069 & 0075: “restriction of the access to the memory based on the position information”, wherein position information is obtained from “a GPS (Global positioning system) 16”; Petrick, paras. 0010, 0072, 0082, 0088: detection of “a higher level” and “a lower level” of security}.

Petrick and Iwai are analogous art because they are from the same field of endeavor or problem-solving area of controlling memory access based on various parameters.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Petrick and Iwai before him or her, to modify/develop the memory access controller of Petrick’s system to utilize location information as a basis for memory access.  The suggestion and/or motivation for doing so would have been because it is merely combining prior art elements according to known methods to yield predictable results, i.e. enabling memory protection when a device is in an unauthorized location (e.g. Iwai [0068], [0069], & [0075]).  Therefore, it would have been obvious to combine the memory access controller in Petrick’s system with environmental conditions as a basis for memory access to obtain the invention as specified in the instant claim(s).  The Examiner notes that this motivation applies to all dependent and/or otherwise subsequently addressed claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Bechtel whose telephone number is (571)270-5436. The examiner can normally be reached Monday - Friday, 09:00 - 17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Bechtel/Primary Examiner, Art Unit 2491